Citation Nr: 0417039	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  95-39 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for a post-operative 
residuals of a left knee menisectomy with arthritis, 
currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from July 1966 to 
April 1968.

The appeal arises from the June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. 

In April 2001, the veteran testified before a Veterans Law 
Judge of the Board of Veterans' Appeals.  A transcript of 
that hearing is of record.  As that Judge has since retired, 
in March 2003, the veteran was offered an opportunity to 
testify before a different Veterans Law Judge.  The veteran 
did not reply to that March 2003 letter; hence, he need not 
be afforded another opportunity for a Board hearing.  


FINDING OF FACT

The veteran failed to appear for an examination in May 2002 
to evaluate the nature and severity of his service connected 
left knee disorder without good cause.   


CONCLUSION OF LAW

The claim for an increased rating for a post-operative 
residuals of a left knee menisectomy with arthritis is 
denied, based on failure to appear for a scheduled 
examination for increase.  38 C.F.R. § 3.655 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Consideration

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), became effective.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

The VCAA requires VA to inform a veteran of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
specify that VA will tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

The Board in its July 2001 remand of this claim instructed 
the RO to deny the claim for increased rating for a post-
operative left knee disorder on the basis of 38 C.F.R. 
§ 3.655, if he failed to appear for a VA examination.  
Because the veteran was afforded notice by the July 2001 
remand that his claim for increase would be denied if he 
failed to appear for an examination, no further notice need 
be provided.  Based on his failure to appear, and adequate 
notice being given, the provisions of 38 C.F.R. § 3.655 are 
applicable, and they mandate the denial of claims for 
increased ratings for service-connected disabilities where 
the veteran fails to show for an increased rating examination 
without good cause shown.  In light of this regulation-
mandated denial, no other development presents any 
possibility of furthering the veteran's claim.  Hence, no 
such additional notice or development is necessary either to 
meet the requirements of the VCAA or those of the duty to 
assist the veteran generally, including pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, in light of the holding in Pellegrini v. 
Principi, 17 Vet. App. 412 (2004), it is evident that the 
VCAA notice was not issued to the veteran in the correct 
chronological sequence, with notice provided to the appellant 
prior to the RO's adjudication.  See, 38 U.S.C.A. §§ 5100, 
5103(a).  Notably, however, as this denial is based on the 
appellant's failure to appear for a contemporaneous VA 
examination any Pellegrini error was harmless given that once 
the veteran failed to appear for his examination the law 
requires that his increased rating claim be denied.  38 
C.F.R. § 3.655.  While the Board acknowledges that the 
veteran must be warned in advance of the consequences of any 
failure to appear for an examination, such a notice was 
provided to the appellant in the Board's July 2001 decision.  
Hence, no further action under the VCAA is required.

Increased Rating Claim

As discussed above, the veteran's increased rating claim is 
denied because he failed to appear for a contemporaneous VA 
examination to evaluate that nature and severity of his left 
knee disorder.  38 C.F.R. § 3.655.  The veteran was sent a 
letter in 2002, informing him that he would be afforded a VA 
examination of his left knee disorder.  That VA examination 
was scheduled in May 2002.  He failed to appear for that 
examination.  He did not contact VA to provide any reason for 
failing to appear.  Accordingly, the claim must be denied as 
a matter of law, for failure to appear for a scheduled VA 
examination without showing good cause.  38 C.F.R. § 3.655.  

The Board remanded the claim in July 2001 to afford the 
veteran the opportunity of a contemporaneous VA examination 
to evaluate the nature and severity of his post-operative 
residuals of a left knee menisectomy in order to adjudicate 
his claim for an increased rating.  The RO was instructed to 
inform the veteran in writing of the pendency of that 
examination, and directed that if the veteran failed to 
appear for the examination without good cause shown, the 
claim was to be denied under 38 C.F.R. §  3.655.  However, 
the RO by a July 2002 supplemental statement of the case 
affirmed the prior denial of the increased rating claim based 
on the evidentiary merits of the case, and not under 
38 C.F.R. §  3.655.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  However, in this case the RO's 
denial on the merits of the evidence rather than on the basis 
of 38 C.F.R. §  3.655, as instructed by Board remand in July 
2001, was harmless, since this merely afforded the veteran a 
greater opportunity under the law than he was entitled to, 
not less.  Accordingly, this failure to follow the Board 
remand instructions cannot serve to forestall current Board 
adjudication.  


ORDER
 
Entitlement to an increased rating for post-operative 
residuals of a left knee menisectomy is denied.  



			
	DEREK R. BROWN
			Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



